Exhibit 10.54

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.

LICENSE, DEVELOPMENT AND SUPPLY AGREEMENT

THIS LICENSE, DEVELOPMENT AND SUPPLY AGREEMENT (the “Agreement”), dated as of
November 23, 2005, (the “Effective Date”) entered into between SICOR
PHARMACEUTICALS, INC., a Delaware corporation (“Teva / Sicor”), having a place
of business located at 19 Hughes, Irvine, California 92618, and ANTARES PHARMA,
INC., a Delaware corporation (“Antares”), having a place of business located at
707 Eagleview Boulevard, Suite 414, Exton, Pennsylvania 19341,

WITNESSETH:

WHEREAS, Antares owns or has rights to certain technology which may be used in
the manufacture of ****; and

WHEREAS, Antares and Teva / Sicor desire to collaborate in the development and
commercialization of the Device on the terms and subject to the conditions set
forth below; and

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the terms defined in this Article 1 have the
meanings set forth below:

1.1 “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, at least fifty percent (50%) of the
voting stock or other ownership interest of the other Person, provided that such
entity shall be considered an Affiliate only for the time during which such
control exists.

1.2 “ANDA” means an Abbreviated New Drug Application for the Product which has
been or will be submitted to the FDA pursuant to 21 U.S.C. § 355(j) and the
regulations promulgated by the FDA thereunder, including any amendments or
supplements thereto.

1.3 “Antares Patent Rights” means all issued patents and patent applications,
divisionals, continuations, continuations-in-part, reissues, renewals,
extensions or additions to any such patent applications or patents heretofore or
hereafter filed in any country in the

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Territory owned by or licensed to Antares or to which Antares otherwise acquires
rights, which claim the Device, or the process of manufacture or use of the
Device in the Territory.

1.4 “ASP” means Teva / Sicor’s average Net Sales price for a single unit of the
Product during a calendar quarter.

1.5 “cGMP” means current Good Manufacturing Practices as promulgated by the FDA
and set forth in 21 CFR Parts 210 and 211.

1.6 “Change of Control” shall mean, with respect to the applicable Party, an
event where: (a) any Third Party (alone or together with such Third Party’s
Affiliates) or “group” (as such term is defined under Section 13(d) of the
Securities Exchange Act of 1934, as amended) (i) acquires beneficial ownership
of capital stock of such Party entitling the holder(s) thereof to greater than
fifty percent (50%) of the voting power of the then outstanding capital stock of
such Party with respect to the election of directors of such Party, or
(ii) otherwise actually controls or is in a controlling position with respect to
the voting power of the then outstanding capital stock of such Party; or
(b) such Party consummates a merger, consolidation, reorganization or similar
transaction or series of related transactions, whether direct or indirect, with
another Third Party, alone or together with such Third Party’s Affiliates (the
“Acquiring Corporation”), in which: (i) such Party is not the surviving
corporation in such transaction, (ii) the members of the Board of Directors of
such Party prior to such transaction constitute less than one half of the
members of the Board of Directors of the Acquiring Corporation following such
transaction, (iii) greater than fifty percent (50%) of the voting power of the
outstanding capital stock of the Acquiring Corporation with respect to the
election of directors following such transaction is held by Third Parties who
were shareholders of the Acquiring Corporation prior to such transaction, or
(iv) such Party is otherwise effectively controlled by the Acquiring
Corporation, or (c) such Party sells to any Third Party(s) (alone or together
with such Third Party’s Affiliates) in one or more related transactions
properties or assets representing greater than fifty percent (50%) of: (i) such
Party’s consolidated total assets as reflected on its most recent annual audited
financial statements, provided that all or substantially all of the properties
and assets used in connection with such Party’s pharmaceutical business are
included in such transaction(s), or (ii) such Party’s pharmaceutical business.
Notwithstanding anything to the contrary in this definition, a Change of Control
shall not be deemed to have occurred with respect to a Party where any
acquisition, merger, consolidation, reorganization, sale or similar transaction
occurs solely between such Party and any one or more of its Affiliates.

1.7 “Confidential Information” means any invention, discovery, patent
application or claim, trade secret, idea, improvement or other work of
authorship, any process, formula, data, clinical trial data, program, drawing,
information, price, technique, sample, compound, extract, media, vector or cell
line and procedures and formulations or drawings for producing any such sample,
compound, extract, media, vector or cell line, any process, formula or data
relating to any research project, work in process, future development,
engineering, manufacturing, marketing, servicing, financing or personnel matter
relating to a Party, its present or future products, sales suppliers, clients,
customers, employees, investors, or business, whether in oral, written, graphic,
physical or electronic form.

1.8 “Contract Margin” means ****.

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

1.9 “Device” means ****

1.10 “Drug” means ****.

1.11 “FDA” means the United States Food and Drug Administration.

1.12 “Field” means ****.

1.13 “Know-How” means all information and data, including formulas, procedures,
protocols, techniques and results of experimentation and testing, which are
necessary or useful to make, use, develop, sell or seek regulatory approval in
the Territory to market the Product, which Antares owns or controls, has the
right to license to Teva / Sicor, and which is in the possession of Antares on
the Effective Date of this Agreement or thereafter during the term of this
Agreement.

1.14 “Licensed Technology” means the Antares Patent Rights together with all
improvements to the Licensed Technology relating to the Device developed by
Antares during the term of this Agreement.

1.15 ****

1.16 “Net Sales” means, with respect to Product sold by Teva / Sicor or its
Affiliates to Third Parties, ****

1.17 “Paragraph III Certification” means a certification pursuant to section
505(j)(2)(A)(vii)(III) of the Food, Drug and Cosmetic Act, 21 U.S.C. §
355(j)(2)(A)(vii)(III).

1.18 “Party” means either Antares or Teva / Sicor respectively.

1.19 “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity specifically listed herein.

1.20 “Product” means any product comprising the Device and the Drug.

1.21 “QSR” means the Quality System Regulation as promulgated by the FDA and set
forth in 21 CFR Part 820.

1.22 “Teva / Sicor Patent Rights” means all issued patents and patent
applications, divisionals, continuations, continuations-in-part, reissues,
renewals, extensions or additions to any such patent applications or patents
heretofore or hereafter filed in any country in the Territory owned by or
licensed to Teva / Sicor or any of its Affiliates or to which Teva / Sicor or
any of its Affiliates otherwise acquires rights, which claim the Drug, or the
process of manufacture or use of the Drug in the Territory.

1.23 “Territory” means the United States of America, including its territories,
possessions and the Commonwealth of Puerto Rico.

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

1.24 “Third Party” means any Person other than Teva / Sicor, Antares and their
respective Affiliates.

1.25 “Unit Price” means Teva / Sicor’s purchase price for a single unit of the
Device.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1 Representations by Each Party. Each Party hereby represents and warrants to
the other Party, as of the execution of this Agreement, as follows:

2.1.1 Corporate Existence and Power. Such Party (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated; (b) has the corporate power and
authority and the legal right to own and operate its property and assets, to
lease the property and assets it operates under lease, and to carry on its
business as it is now being conducted; and (c) is in compliance with all
requirements of applicable law, except to the extent that any noncompliance
would not have a material adverse effect on the properties, business, financial
or other condition of such Party and would not materially adversely affect such
Party’s ability to perform its obligations under this Agreement.

2.1.2 Authorization and Enforcement of Obligations. Such Party (a) has the
corporate power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, and (b) has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder. The Agreement has
been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, binding obligation, enforceable against such Party in accordance
with its terms.

2.1.3 Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
in connection with this Agreement have been obtained.

2.1.4 No Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of such
Party.

2.2. Representations of Antares. Antares hereby represents and warrants to Teva
/ Sicor that Antares is either in sole possession of or otherwise possesses all
necessary consents, approvals and authorizations to the Licensed Technology to
grant the license set forth in Article 3 hereof to Teva / Sicor.

ARTICLE 3

LICENSE GRANT

3.1 License. Subject to the terms and conditions of this Agreement, during the
term of this Agreement, Antares hereby grants to Teva / Sicor and its Affiliates
an exclusive license (exclusive even as to Antares), with the right to
sublicense (subject to the provisions of section

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

3.2), under the Antares Patent Rights and Know How to use the Device in the
Product and to sell, offer for sale, import and distribute the Product in the
Field in the Territory.

3.2 Sublicenses. Teva / Sicor may grant sublicenses in the Territory, provided
that Teva / Sicor shall ensure all such sublicensees assume and comply with all
terms and conditions under which Teva / Sicor is obligated as a licensee under
this Agreement. Teva / Sicor shall indemnify and hold Antares harmless from any
cost, liability, or damage arising from any sublicensee’s failure to so comply.
Teva / Sicor shall pay Antares ****.

3.3 Exclusivity. Subject to the provisions of section 10.2.3 hereof, during the
term of this Agreement, neither Party or any of its Affiliates, either alone or
through any Third Party, will develop, manufacture for use in the Field and the
Territory or commercialize any device or product comprised of **** which
competes with the Product in the Field and the Territory except pursuant to this
Agreement.

3.4 Right of First Refusal. Antares shall promptly notify Teva / Sicor in
writing before offering a license to the Device for use in the Field to a Third
Party in a country outside the Territory. Teva / Sicor shall have thirty
(30) days from receipt of such notice in which to negotiate a non-binding term
sheet with Antares for an exclusive license to the Device for use in the Field
in such country or countries. If the parties are unable to reach agreement on
such non-binding terms within such thirty (30) day period, Antares may negotiate
and execute a license with a Third Party, but not on terms any less favorable to
Antares than the terms last offered by Teva / Sicor. If the Parties agree in
writing to such non-binding terms within such thirty (30) day period, Teva /
Sicor shall have sixty (60) days following immediately from such thirty (30) day
period in which to negotiate and enter into an exclusive license with Antares
for the Device in such country or countries, as the case may be. All
negotiations shall be conducted in good faith. If the parties do not enter into
such a license within such sixty (60) day period, Antares may negotiate and
execute a license with a Third Party, but not on terms any less favorable to
Antares than the terms last offered by Teva / Sicor.

3.5 Additional License in the Event of Failure to Supply. In the event that
Antares is unable to supply conforming Devices to Teva / Sicor in connection
with an accepted purchase order pursuant to Article 5 hereof, with such failure
remaining uncured for thirty (30) days, then Antares hereby grants to Teva /
Sicor a royalty-bearing right and license in the Territory to (i) make and have
made the Device for use in the Product in the Field in the Territory, and
(ii) use and reference the necessary regulatory documentation, and any and all
data or information included or referenced therein, to make or have made the
Device. For any Device manufactured by Teva / Sicor pursuant to this Section,
Teva / Sicor shall pay Antares the royalties due under Section 7.1 hereof. If
thereafter Antares notifies Teva/Sicor that Antares is able to supply conforming
Devices again pursuant to Article 5 hereof, then Antares shall provide notice of
the same to Teva / Sicor and Antares shall resume its supply of Devices as
provided in this Agreement. Upon Antares’ resumption of such supply, the
foregoing license granted to Teva / Sicor in this Section shall immediately
terminate and be of no further force or effect.

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 4

DEVELOPMENT PROGRAM AND MILESTONE PAYMENTS

4.1 Development Program. Promptly upon execution of this Agreement, the Parties
shall commence a development program (the “Program”), which shall be designed to
complete the Device development and to scale-up the Device for commercial
production for use with the Drug in the Product. The Program will include
finalizing a Product specification **** Once the Product specifications are
finalized by agreement of the Parties, any additional changes to the Device
requested by Teva / Sicor must be agreed to by Antares. Teva / Sicor will
provide Antares with all change requests in writing. Antares will provide Teva /
Sicor with an estimate of cost and time required to implement any changes, and
Teva / Sicor will be responsible for all such costs.

4.1.1 Antares’ Responsibilities. Antares will be responsible for **** Antares
will maintain **** any other required regulatory submissions and approvals, in
good standing, and maintain its facilities in compliance with QSR.

4.1.2 Teva / Sicor’s Responsibilities. Once the Product specifications are
finalized, Teva / Sicor will be responsible for ****

4.1.3 Additional Costs. Any costs incurred by Antares to accelerate the Program
at the request of Teva / Sicor will be borne by Teva / Sicor. Any increased
costs directly related to development of the **** Product incurred by Teva /
Sicor as a result of delays in the development or scale-up of the Device due to
Antares’ failure to meet their obligations in the schedule set forth in the
Program will be borne by Antares.

4.2 Payments By Teva / Sicor.

4.2.1 Payments Upon Execution of This Agreement. Upon the execution and delivery
of this Agreement, Teva / Sicor shall pay to Antares the sum of (a) five hundred
thousand dollars ($500,000) in exchange for 400,000 shares of Antares common
stock, subject to the Stock Purchase Agreement executed by the Parties
contemporaneously herewith and attached as Exhibit “A” hereto ; and **** in
exchange for the exclusive license set forth in Section 3.1 hereof.

4.2.2 Milestone Payment. Upon final FDA approval of the Product, Teva / Sicor
shall pay to Antares the sum of ****

4.2.3 ****

ARTICLE 5

COMMERCIAL SUPPLY OF DEVICE

5.1 Device Supply. Upon FDA approval of the Product, Antares will be the
exclusive provider of the Device to Teva / Sicor in accordance with the terms
and conditions set forth in this Agreement, and such other commercially
reasonable terms and conditions as the Parties shall in good faith negotiate and
agree to in writing including, but not limited to, specifications for the

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Device, warranty terms, and other customary terms and conditions. Teva / Sicor
will commercially market the Product incorporating the Device produced by
Antares, and Teva / Sicor will be responsible for the production of the Drug,
**** the final assembly of the Product, and final packaging and labeling.

5.2 Forecasts and Delivery. On or before the 20th day of the third month of each
calendar quarter (i.e., March 20, June 20, September 20 and December 20) Teva /
Sicor will provide Antares with a rolling quarterly forecast for the Device for
the next six (6) calendar quarters. Forecasted unit demand set forth in the
first two (2) quarters of each rolling quarterly forecast will represent a firm
purchase commitment. The last four (4) quarters will represent a non-binding,
good faith estimate of Teva / Sicor’s expected requirements for the Device. If
any rolling quarterly forecast results in a quarter-to-quarter increase of ****
or more units, or if the forecasted number of units exceeds **** units in total
for any consecutive four-quarter period, the Parties agree to negotiate in good
faith terms and conditions under which Antares will expand its manufacturing
capacity to achieve the incremental forecasted volumes.

5.2.1 Purchase Orders. With each rolling quarterly forecast, Teva / Sicor will
submit a firm purchase order for Devices needed during the second calendar
quarter in the current rolling quarterly forecast. (A purchase order for Devices
to be delivered in the first calendar quarter of the current rolling quarterly
forecast will have been submitted with the prior forecast.) Each purchase order
must specify unit quantity, delivery dates, delivery instructions, Unit Price
and other applicable invoice information as agreed by the Parties in writing
(“Accepted Purchase Order”). Changes will not be allowed to any Accepted
Purchase Order unless agreed in writing by the Parties. The terms and conditions
of this Agreement shall govern each purchase order, and in the event of conflict
the terms and conditions of this Agreement shall prevail.

5.2.2 Master Forecast. The rolling quarterly forecast submitted in September of
each calendar year shall be considered the master forecast for the following
calendar year. Invoice pricing for Devices to be delivered in the next calendar
year shall be determined by matching the units forecasted in the master forecast
to the corresponding Unit Price contained in the price schedule set forth in
section 5.3 herein. Subject to Section 5.2.2.1 herein, should Teva / Sicor’s
actual Device purchases in a calendar year differ from those set forth in the
master forecast such that a higher or lower price should have been paid, this
difference shall be determined within 60 days after the end of the applicable
calendar year and applied as a credit or debit against royalties payable in
subsequent periods.

5.2.2.1 No price reconciliation will be made pursuant to Section 5.2.2 as a
result of; (a) increases in actual versus forecasted volumes until after the
first calendar year with at least six (6) consecutive months of commercial sales
of a Product, or (b) increases in actual versus forecasted volumes due to;
(i) changes in any Accepted Purchase Order, (ii) additional purchase orders
submitted for the current or next quarter after an Accepted Purchase Order
exists for such quarter, or (iii) a change from Standard Pricing to Reduced
Pricing.

5.2.3 Invoices. Teva / Sicor shall pay each invoice within thirty (30) calendar
days from the date of receipt of the Devices. Antares shall invoice Teva / Sicor
at the time of shipment of the Devices to Teva / Sicor, which shall be ****

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

5.2.4 Acceptance. Antares will deliver to Teva / Sicor a certificate of
conformance with each shipment of Devices confirming that all Devices conform to
the specifications. Teva / Sicor shall have forty-five (45) calendar days after
the delivery date to notify Antares that Devices received were defective or
non-conforming. In such case, the parties shall use good-faith efforts to
resolve the problem.

5.3 Standard Pricing. The Standard Pricing for the Device supplied by Antares to
Teva / Sicor will be as follows:

      ****

5.4 ****

5.5 Adjustments to Pricing. ****

5.6 Qualification of Backup Suppliers. Notwithstanding section 5.1 hereof, Teva
/ Sicor shall have the right at any time during the term of this Agreement to
qualify and contract with one or more backup suppliers (including Antares’
existing supplier) for the Device, in order to enable Teva / Sicor to timely
exercise its rights under section 3.5 of the Agreement. Antares shall reasonably
cooperate with Teva / Sicor in qualifying such backup suppliers, including,
without limitation, providing appropriate technical information, subject to the
execution of reasonable confidentiality agreements.

5.7 ****

ARTICLE 6

REGULATORY SUBMISSIONS

6.1 Teva / Sicor’s Responsibilities. Teva / Sicor is responsible for preparing,
prosecuting, and maintaining registrations, filings and approvals relating to
the Drug and the Product, and will be responsible for its own internal and
external expenses related to regulatory submissions and approvals of the Drug
and the Product.

6.2 Antares’ Responsibilities. Antares is responsible for preparing,
prosecuting, and maintaining registrations, filings and approvals relating to
the Device and will be responsible for its own internal and external expenses
related to regulatory submissions and approvals for the Device.

6.3 Adverse Experience Reporting. Teva / Sicor and Antares shall report to the
other any information of which they have knowledge concerning any adverse drug
experience in connection with the use of the Product, including the incidence or
severity thereof, whether or

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

not determined to be attributable to the Product. Reports of routine adverse
drug experiences of the type defined in Section 314.80 of Title 21 of the United
States Code of Federal Regulations shall be exchanged by each Party on a
quarterly basis. Reports of serious adverse drug experiences of the type defined
in Sections 312.32 and 314.80 of Title 21 of the United States Code of Federal
Regulations shall be made available to the other Party within five (5) days
after a Party becomes aware of such serious adverse drug experience. Upon
receipt of any such information concerning any serious adverse drug experience
by either Teva / Sicor or Antares, the Parties shall promptly consult each other
and use their best efforts to arrive at a mutually acceptable procedure for
taking such possible actions as appropriate or required under the circumstances;
provided, however, that nothing contained herein shall be construed as
restricting the right or duty of either Party to make a required report or
submission to the FDA or take any other action that it deems to be appropriate
or required by applicable law or regulation. In any event, the responsibility of
making any reports of adverse drug experience or other required reports to the
FDA shall be upon the holder of the product registration for the Product.

6.4 Recall Action.

6.4.1 In the event Teva / Sicor is required or voluntarily decides to initiate a
recall, withdrawal, or field correction of the Product, Teva / Sicor shall
notify Antares and provide a copy of its proposal, including the recall letter.
In conjunction with such recall, Antares at Teva / Sicor’s sole expense shall
assist in the investigation to determine the cause and extent of the problem,
unless it is subsequently determined that such recall was necessitated entirely
by the negligence or intentionally wrongful act of Antares or its
representatives, in which case such assistance shall be at Antares’ sole
expense.

6.4.2 In the event that Antares independently believes that a recall,
withdrawal, or field correction of the Product may be necessary or appropriate,
Antares shall notify Teva / Sicor of Antares’ belief, and the Parties shall
fully cooperate with each other concerning the necessity and nature of such
action, provided that, in the event that the Product is recalled as a result of
the negligent or intentionally wrongful act of Teva / Sicor or its
representatives, any expenses incurred by Antares in connection with such
cooperation, including, but not limited to, outside expert fees and reasonable
legal fees, shall be borne by Teva / Sicor.

6.4.3 All coordination of any recall, withdrawal or field correction activities
involving the Product shall he handled by Teva / Sicor, who shall keep Antares
promptly advised of all matters relating thereto, whether or not such action was
initially requested by Antares. Unless required by applicable law or regulation,
or unless due to a defect in the Device, Teva / Sicor will not disclose or refer
to Antares in connection with a recall, withdrawal or field correction without
Antares’ prior written consent.

6.5 Expenses. In the event that the Product is recalled as a result of the
negligent or intentionally wrongful act of Teva / Sicor or its representatives,
then Teva / Sicor shall bear all of the costs and expenses of such recall,
including, without limitation, expenses related to communications and meetings
with all required regulatory agencies, expenses of replacement stock, the cost
of notifying customers and costs associated with shipment of recalled Product
from customers and shipment of an equal amount of replacement Product to those
same customers. In the event that the Product is recalled as a result of the
negligent or intentionally

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

wrongful act of Antares or its representatives, then Antares shall bear all of
the costs and expenses of such recall, including expenses related to
communications and meetings with all required regulatory agencies, expenses of
replacement stock, the cost of notifying customers and costs associated with
shipment of recalled Product from customers and shipment of an equal amount of
replacement Product to those same customers. To the extent that the reason for
any recall of the Product hereunder is in part the responsibility of Antares and
in part the responsibility of Teva / Sicor, then the expenses shall be equitably
allocated between the Parties. Applicable recall costs payable by Antares may be
offset against future royalty payments.

6.6 Recall Records. Teva / Sicor shall maintain complete and accurate recall
records for such periods as may be required by applicable law, but in no event
less than three (3) years, of all Product sold by it.

ARTICLE 7

ROYALTIES

7.1 Royalty. In consideration of the license granted pursuant to Section 3.1,
Teva / Sicor shall pay Antares, ****

7.2 Adjustments. ****

7.2.1 Commercial Launch. ****

7.3 Taxes. All federal, state, district, local or other governmental authority
income or similar tax measured by income that is imposed on either Party as a
result of income generated as a result of the transactions contemplated under
this Agreement, shall be the responsibility of such Party. Any federal, state,
district, local or other governmental authority sales or use tax, excise or
similar tax assessed on the sale of the Product by Teva / Sicor shall be paid by
Teva / Sicor.

7.4 Customer Pricing. Teva / Sicor shall have sole discretion in setting
customer pricing for the Product.

7.5 Records; Audit. Teva / Sicor shall keep books and records in the normal
course of business in the Territory identifying annual (on a calendar year
basis) sales of the Product in units and values, Net Sales and deductions
therefrom, gross revenue received, cost of goods sold, credits applied for
returned units, and the amounts due Antares. Teva / Sicor shall maintain such
books and records for two (2) years from the date of payment or until any
relevant dispute has been resolved, whichever is longer. Upon Antares’
reasonable request, and at Antares’ sole expense, but no more than once each
calendar year during the term of the Agreement, Teva / Sicor shall permit an
independent certified public accountant to examine such books and records on
behalf of Antares upon reasonable notice during normal business hours. Such
independent certified public accountant shall sign a confidentiality and
non-disclosure agreement in form and substance reasonably satisfactory to Teva /
Sicor and shall not disclose to Antares or any Third Party any information other
than the amount of any inaccuracy. The report prepared by such accountant shall
not disclose to Antares or to any Third Party any information except that which
should properly be contained in a royalty report required under Section 7.1
hereof and such other information as reasonably shall be necessary to verify the
calculation of the Net Sales. A

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

complete copy of the report of such accountant shall be given to Teva / Sicor at
the same time that it is provided to Antares. If, as a result of any such
examination, it is shown that Teva / Sicor’s payments to Antares under this
Section were less than the amount which should have been paid, then Teva / Sicor
shall make all payments required to be made to eliminate any discrepancy
revealed by the examination within thirty (30) days after Antares’ demand
therefor and, if such discrepancy exceeds ten percent (10%) of amounts paid to
Antares, Teva / Sicor shall reimburse Antares for all costs and expenses
incurred by Antares to perform the audit. The interest charged on overdue
payments pursuant to Section 7.1 hereof shall apply to any underpayments due
from Teva / Sicor. Any overpayments shall be fully reimbursed to Teva / Sicor
within thirty (30) days after Teva / Sicor’s demand therefor. Antares agrees
that all information subject to review under this Section 7.5 or under any
sublicense or supply agreement is confidential and that Antares shall retain and
shall cause its accountant to retain all such information in confidence.

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality Obligation. During the term of this Agreement, and for a
period of seven (7) years following the expiration or earlier termination
hereof, the receiving Party (the “Receiving Party”) will not publish or
otherwise disclose to any Third Party absent an express written agreement
permitting such disclosure and will not use for any purpose other than as
provided in this Agreement, any and all Confidential Information received from
the other Party (the “Disclosing Party”) on a confidential basis. Each Party
shall use the same degree of care, which shall not be less than a reasonable
degree of care, that it uses to protect its own confidential information to
prevent the unauthorized disclosure of Confidential Information. The foregoing
confidentiality obligation shall not apply to information which: (i) at the time
of the disclosure to the Receiving Party was in the public domain, or (ii) after
disclosure, becomes part of the public domain through no fault of the Receiving
Party or any act or omission of the Receiving Party in breach of this Agreement,
or (iii) was previously known to the Receiving Party from a source other than
the Disclosing Party and such source was under no obligation to keep such
information confidential or which is received from a Third Party, provided said
party did not obtain it directly or indirectly from the Disclosing Party or a
party who was under a duty to keep such information confidential, or (iv) was
independently developed or discovered by the Receiving Party without the use of
Confidential Information belonging to the Disclosing Party. Notwithstanding
anything herein contained to the contrary, all Confidential Information
previously disclosed by Antares shall continue to be subject to the Confidential
Disclosure Agreement dated December 20, 2002 between the Parties, which shall
survive the execution and termination of this Agreement.

8.2 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary for (a) filing or prosecuting patents relating to the Device or the
Product; (b) regulatory filings; (c) prosecuting or defending litigation;
(d) complying with applicable governmental regulations; (e) conducting
pre-clinical or clinical trials of Products; (f) disclosure on a need to know
basis to Affiliates, sublicensees, employees, consultants or agents who agree to
be bound by similar terms of confidentiality and non-use at least equivalent in
scope to those set forth in this Article 8; and (g) use of jointly owned
Inventions and Technology.

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

8.3 Other Permitted Disclosure. Except as otherwise provided in Section 8.3 of
this Agreement, either Party (the “Publishing Party”) may use or refer to the
name of the other Party: (i) in connection with the Publishing Party’s efforts
to secure financing at any time during the term of this Agreement; (ii) in
connection with a press release regarding this Agreement and the relationship of
the Parties created hereby, which shall be mutually agreed upon by the Parties;
or (iii) in statements that the Publishing Party reasonably determines to be
necessary to comply with applicable law (including the disclosure requirements
of the U.S. Securities and Exchange Commission or under applicable Blue Sky laws
(for private financings or public financing), Nasdaq or any other stock exchange
on which securities issued by the Publishing Party are traded); provided,
however, that to the extent practicable under the circumstances, the Publishing
Party shall provide the other Party with a copy of the proposed text of such
statements sufficiently in advance of the scheduled release thereof to afford
such other Party a reasonable opportunity to review and comment upon the
proposed text. Except as permitted in this provision, neither Party shall
disclose, use or refer to, without the other Party’s prior written consent which
consent shall not be unreasonably withheld or delayed, the name or trademarks of
such other Party in any public statements, whether oral or written, including
shareholder reports, communications with stock market analysts or other
communications with the media, or prospectuses.

8.4 Publications. If either Party desires to disclose any information which
relates to the Device or the Product in scientific journals, publications or
scientific presentations or otherwise, the Publishing Party will provide the
other Party an advance copy of any proposed publication or summary of a proposed
oral presentation prior to submission for publication or disclosure. Such other
Party will have a reasonable opportunity to recommend any changes it reasonably
believes necessary.

ARTICLE 9

PATENT RIGHTS

9.1 Ownership. ****

9.1.1 Securing Patent Rights. Each Party agrees to cooperate with the other in
completing any patent applications and in execution and delivery of any related
instruments required to secure, assign, convey or transfer the patent rights in
accordance with Section 9.1 hereof. Each Party shall promptly disclose to the
other any Inventions made by employees or others acting on behalf of such Party.
Teva / Sicor and Antares each hereby represents that all employees and other
Persons acting on its behalf in performing its obligations under the Agreement
shall be obligated under a binding written agreement to assign to it, or as it
shall direct, all intellectual property made or developed by such employees or
other Persons. Each Party shall be responsible for and shall bear all applicable
costs associated with the filing, prosecution and maintenance of their
respective patent rights and the Parties shall equally share in the costs
directed to patent rights for Joint Inventions with one of the Parties, upon
mutual agreement, taking the lead responsibility for preparing, filing and
prosecuting the application for securing patent rights for the Joint Invention.

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

9.2 Enforcement. Antares and Teva / Sicor shall promptly notify the other in
writing of any alleged or threatened infringement of the patent rights of which
they become aware. Each Party shall have the right to enforce any of their
respective patent rights hereunder. If either Party elects not to proceed with
enforcement activity within (i) ninety (90) days following the notice of alleged
infringement or (ii) ten (10) days before any applicable time limit set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, then the Party owning the patent rights agrees to grant the other
Party, at such other Party’s sole expense, the right to enforce the infringement
rights on such Party’s behalf. In the event a Party brings an infringement
action, the other Party shall cooperate fully, including, if required to bring
such action, the furnishing of a power of attorney. Neither Party shall have the
right to settle any patent infringement litigation under this Section 9.2 in a
manner that diminishes the rights or interests of the other Party without the
express written consent of such other Party. The costs of any litigation
commenced pursuant to this Section 9.2, including attorneys’ fees and expenses,
shall be borne by the Party commencing such litigation, unless the Parties agree
to a different cost sharing arrangement in any particular matter. Any recovery
realized by a Party commencing such litigation shall be retained by such Party.

Except as otherwise agreed to by the Parties as part of a cost sharing
arrangement, any recovery realized or liability created as a result of such
joint litigation shall be shared equally by the Parties, after deduction of the
costs of litigation incurred by the Party commencing such litigation (unless
they agree beforehand to a different sharing of such recovery).

9.3 Third Party Infringement Actions. If Antares or Teva / Sicor or their
respective customers is sued by a Third Party for infringement of a patent
because of the manufacture, use or sale of the Product, each Party promptly
shall notify the other Party in writing of the institution of such suit.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. Unless terminated earlier pursuant to the provisions hereof, this
Agreement shall commence from the date of this Agreement and continue in full
force and effect until ****

10.2 Termination.

10.2.1 Termination by Either Party. Either Party may terminate this Agreement:

(a) upon or after the material breach of this Agreement by the other Party if
that Party has not cured such breach within sixty (60) days after receipt of
written notice thereof (or fifteen (15) days in the case of nonpayment) by the
nonbreaching Party; provided, however, that each Party shall have such longer
period as may be needed to cure such breach, other than for nonpayment, provided
that it has promptly commenced and continues diligently to pursue such cure;

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

(b) subject to applicable bankruptcy laws, if the other Party voluntarily
commences any action or seeks any relief regarding its liquidation,
reorganization, dissolution or similar act or under any bankruptcy, insolvency
or similar law; or

(c) subject to applicable bankruptcy laws, if a proceeding is commenced or an
order, judgment or decree is entered seeking the liquidation, reorganization,
dissolution or similar act or any other relief under any bankruptcy, insolvency
or similar law against the other Party, without its consent, which continues
undismissed or unstayed for a period of sixty (60) days.

10.2.2 Termination by Teva / Sicor. Teva / Sicor may terminate the Agreement
****

10.2.3 Termination by Antares. Antares may, at its option, terminate this
Agreement ****

10.3 Effects of Termination. Except as otherwise provided in this Agreement,
upon termination of this Agreement:

10.3.1 All rights, privileges and licenses granted by Antares to Teva / Sicor
shall terminate and revert to Antares, and Teva / Sicor shall not thereafter
make any use whatsoever of any Confidential Information, Antares Patent Rights
or Licensed Technology, provided, however, if Teva / Sicor terminates this
Agreement pursuant to Sections 10.2.1(b) or (c), this Agreement may continue in
accordance with applicable bankruptcy laws.

****

10.4 Survival.

10.4.1 Termination of this Agreement for any reason shall not release either
Party hereto from any liability which, at the time of such termination, has
already accrued to the other Party.

10.4.2 Notwithstanding anything herein to the contrary, either Party’s Legal
Division shall be entitled to retain one archival copy of all materials covered
by Article 7 hereof, for the sole purpose of determining such Party’s ongoing
confidentiality obligations.

10.4.3 Termination shall be the sole remedy under Section 10.2.2 hereof.

10.4.4 Except as otherwise provided in Paragraph 10.4.3 hereof, termination
shall not be the sole remedy under this Agreement and whether or not termination
is effected all other remedies will remain available.

10.4.5 Articles 1, 7 **** 8, 9, 11, 12, this Section 10.4 and any obligations of
a Party to make payments to the other Party hereunder accruing prior to the
termination of the Agreement, shall survive the expiration and termination of
this Agreement.

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 11

INDEMNITY

11.1 Indemnification by Teva / Sicor. Teva / Sicor agrees to indemnify, defend
and hold harmless Antares, its Affiliates and their respective employees against
any and all Third Party claims, losses, damages and liabilities, including
reasonable attorney’s fees, incurred by any of them arising out of any breach of
any obligation by Teva / Sicor hereunder, any misrepresentation by Teva / Sicor
hereunder, any negligent or intentionally wrongful act or omission by Teva /
Sicor in connection with the performance of this Agreement by Teva / Sicor or
the manufacture or sale of Product hereunder, or any claim that the method of
production, sale or use of the Product (other than methods used under the
Licensed Technology to make Device) infringes one or more claims of a patent or
any trade secret or other intellectual property right.

11.2 Indemnification by Antares. Antares agrees to indemnify, defend and hold
harmless Teva / Sicor, its Affiliates, and its employees against any and all
Third Party claims, losses, damages and liabilities, including reasonable
attorney’s fees, incurred by any of them arising out of any claim that the
Device infringes one or more claims of a patent or any trade secret or other
intellectual property right, and any claim based on any misrepresentation by
Antares hereunder, any negligent or intentionally wrongful act or omission by
Antares in connection with the performance of this Agreement by Antares.

11.3 Procedure. If Teva / Sicor, its Affiliates or their respective employees,
or Antares, its Affiliates or their respective employees (in each case an
“Indemnified Party”) receive any written claim which such Indemnified Party
believes is the subject of indemnity hereunder by Teva / Sicor or Antares as the
case may be (in each case an “Indemnifying Party”), the Indemnified Party shall,
as soon as reasonably practicable after forming such belief, give notice thereof
to the Indemnifying Party; provided, that the failure to give timely notice to
the Indemnifying Party as contemplated hereby shall not release the Indemnifying
Party from any liability to the Indemnified Party unless the Indemnifying Party
demonstrates that the defense of such claim is prejudiced by such failure. In
case any such proceeding shall be brought against any Indemnified Party and it
shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to participate therein and, to the extent
that it shall wish to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party and shall pay as incurred the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any Indemnified Party shall have the right to retain its own counsel
at its own expense. Notwithstanding the foregoing, the Indemnifying Party shall
pay as incurred (or within 30 days of presentation) the reasonable fees and
expenses of the counsel retained by the Indemnified Party in the event (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel, (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them or
(iii) the Indemnifying Party shall have failed to assume the defense and employ
counsel reasonably acceptable to the Indemnified Party within a reasonable
period of time after notice of commencement of the action. It is understood that
the Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate law

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

firm for all such indemnified parties. Such firm shall be designated in writing
by Teva / Sicor in the case of parties indemnified pursuant to Section 11.1 and
by Antares in the case of parties indemnified pursuant to Section 11.2. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. In addition, the Indemnifying Party will not,
without the prior written consent of the Indemnified Party, settle or compromise
or consent to the entry of any judgment in any pending or threatened claim,
action or proceeding of which indemnification may be sought hereunder (whether
or not any Indemnified Party is an actual or potential party to such claim,
action or proceeding) unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action or proceeding.

11.4 Insurance. Each Party shall carry comprehensive general liability
insurance, including product liability insurance against claims for bodily
injury or property damage in an amount of not less than ****. Such policy shall
be endorsed to include the following: the policies shall provide for thirty
(30) days’ notice to the other Party of cancellation or material change in the
coverage before such cancellation or change takes effect. Each Party shall carry
the insurance coverage set forth herein during the term of this Agreement and
for two (2) years following termination of this Agreement.

11.5 Limitation of Liability. In no event shall either Party be liable to the
other for any consequential, incidental, special, punitive, or exemplary damages
(including but not limited to loss of profits or revenues or other indirect
damages), whether a claim for any such liability or damage is based upon a
breach of contract, breach of warranty, fulfillment of warranty, negligence,
strict liability, misrepresentation or any other theories of liability, even if
the Party has been apprised of the possibility or likelihood of such damages
occurring.

ARTICLE 12

MISCELLANEOUS

12.1 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties to the other shall be in
writing, mailed via certified mail, return receipt requested, courier or
facsimile transmission, addressed to such other Party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor and (except as otherwise provided in this Agreement)
shall be effective upon receipt by the addressee or five (5) business days after
dispatch.

 

If to Teva / Sicor:    SICOR Pharmaceuticals, Inc.    19 Hughes    Irvine,
California 92618    Attention: Senior Vice President and General Manager with a
copy to:    Teva North America    425 Privet Road    Horsham, PA 19044   
Attention: Senior Vice President and General Counsel

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

If to Antares:    Antares Pharma Inc.    707 Eagleview Boulevard, Suite 414   
Exton, Pennsylvania 19341    Attention: President and CEO

12.2 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (except
the payment of money due under this Agreement) to the extent, and for so long
as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party including fire, floods, weather
conditions, embargoes, war, acts of war (whether war be declared or not),
vandalism, insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or acts, omissions, delays in acting or
prohibitions by any governmental authority. The Party so affected shall give
prompt notice to the other Party of such cause, and shall take whatever steps
are necessary to relieve the effect of such cause as rapidly as reasonably
possible.

12.3 Assignment. Except as expressly provided hereunder, this Agreement may not
be assigned or otherwise transferred, nor may any right or obligations hereunder
be assigned or transferred by either Party without the consent of the other
Party which may not be unreasonably withheld or delayed; provided, however, that
either may, without such consent, assign this Agreement and its rights and
obligations hereunder in connection with the transfer or sale of all or
substantially all of its business, or in the event of its merger or
consolidation or change in control or similar transaction. Any permitted
assignee shall assume all obligations of its assignor under this Agreement.

12.4 Bankruptcy. If Antares files a petition in bankruptcy, or enters into an
arrangement with its creditors, or applies for or consents to the appointment of
a receiver or trustee or makes an assignment for the benefit of creditors, or
suffers or permits the entry of an order adjudicating it to be bankrupt or
insolvent, all rights and licenses granted pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of 11 U.S.C.
§101 et seq. (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as such term is defined under Section 101(35A) of the Bankruptcy Code.
The Parties agree that Teva / Sicor, as a licensee of such rights under this
Agreement, subject to Teva / Sicor’s compliance with its obligations under this
Agreement, shall retain and may fully exercise all of its rights (including,
without limitation, any right to enforce any exclusivity provision of this
Agreement, including any embodiment of such intellectual property), remedies and
elections under the Bankruptcy Code.

12.5 Severability. Each Party hereby acknowledges that it does not intend to
violate any public policy, statutory or common laws, rules, regulations, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the Parties shall substitute, by mutual consent,
valid provisions for such invalid provisions which valid provisions in their
economic effect are sufficiently similar to the invalid provisions that it can
be reasonably assumed that the Parties would have entered into this Agreement
with such provisions. In case such provisions cannot be agreed upon, the
invalidity of one or several

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

provisions of this Agreement shall not affect the validity of this Agreement as
a whole, unless the invalid provisions are of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid provisions.

12.6 U.S. Export Laws and Regulations. Each Party hereby acknowledges that the
marketing rights and information disclosure requirements of this Agreement are
subject to the laws and regulations of the United States relating to the export
of products and technical information. Without limitation, each Party shall
comply with all such laws and regulations. Each Party will comply with U.S. and
international laws and regulations in connection with their activities required
or permitted under this Agreement including manufacturing, distribution,
marketing and labeling of Products.

12.7 Entire Agreement. The Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof. All express or implied
agreements and understandings, either oral or written, heretofore made are
expressly superseded by this Agreement. The Agreement may be amended, or any
term hereof modified, only by a written instrument duly executed by both
Parties.

12.8 Headings. The captions to the several Articles and Sections hereof are not
a part of this Agreement, but are merely guides or labels to assist in locating
and reading the several Articles and Sections hereof.

12.9 Independent Contractors. It is expressly agreed that Teva / Sicor and
Antares shall be independent contractors and that the relationship between the
two Parties shall not constitute a partnership, joint venture or agency. Neither
Teva / Sicor nor Antares shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior consent of the Party to be bound so.

12.10 Amendment and Waiver. This Agreement may be amended, modified, superseded
or cancelled and any of the terms waived, only by a written instrument executed
by each Party, or in the case of a waiver, by the Parties or Party waiving
compliance. The waiver by either Party of any right hereunder or the failure to
perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.

12.11 Payments. All payments due to a Party under this Agreement shall be made
in U.S. Dollars and be made by wire transfer to such Party’s account in the
depository designated from time to time by such Party.

12.12 No Third Party Beneficiaries. No Third Party including any employee of any
Party to this Agreement, shall have or acquire any rights by reason of this
Agreement. Nothing contained in this Agreement shall be deemed to constitute the
Parties partners with each other or any Third Party.

12.13 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

12.14 Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures may be transmitted via
facsimile, thereby constituting the valid signature and delivery of this
Agreement, provided original copies are transmitted within forty-eight
(48) hours to each Party after signature thereto.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

SICOR PHARMACEUTICALS, INC.

By  

/s/ Mark Durand

Title

 

CFO SVP

ANTARES PHARMA INC.

By  

/s/ Jack E. Stover

Title

 

President and CEO

 

**** — Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.